Case 3:18-cv-00527-LRH-WGC Document 49-1 Filed 12/20/19 Page 1 of 4




             EXHIBIT A
  to Plaintiff’s Motion for an Order Compelling
Defendant’s Discovery Responses, Deposition, and
  Forensic Examination of Electronically Stored
         Information and for Other Relief




        Email dated July 11, 2019
             Case 3:18-cv-00527-LRH-WGC Document 49-1 Filed 12/20/19 Page 2 of 4


Elizabeth Dendary

From:                Andrew Bleiman <andrew@marksklein.com>
Sent:                Thursday, July 11, 2019 5:53 AM
To:                  Bart K. Larsen
Cc:                  Mark Fishbein; Elizabeth Dendary; Elizabeth High; Katie Harris
Subject:             FW: Overview - Cannata Discovery Responses


Bart:

We write with regard to Defendant’s recent answers and responses to written discovery. Please advise when you are
available for a meet and confer to discuss these issues.

First, Defendant’s general objections are improper. As you likely know, general objections are prohibited under FRCP
34(b)(2)(B) and 34(b)(2)(C). Please provide amended answers and responses without reliance on any general
objections.

REQUESTS FOR PRODUCTION

Defendant’s responses to several requests that “to the best of his knowledge” he does not possess or have custody or
control of numerous items is not a proper response and is non‐sensical. Either he has these items or does
not. Moreover, based on the email communications from his secret (somethingnew1892@yahoo.com) email address,
clearly he possesses and has custody of many of the specific documents in question. Consequently, please provide
amended responses and documents in response to the following requests: (1) documents relating to source code,
programming, products, credits since 1/1/16; (2) HPT interfaces, source code, designs, schematics, program files,
software, firmware, intellectual property; (3‐4) firmware/software, designs/schematics re: HPT’s MPVI; (11‐13)
documents re: sale of HPT credits/application keys, and re: HPT interfaces since 1/1/16; (14) docs re: duplication or
cloning of HPT interfaces since 1/1/16; (15‐16) docs re: removal of licensing restrictions, or which refer to from HPT’s
VCM Suite Software since 1/1/16; (17‐18) docs re: PayPal accounting, or otherwise sent/received by using
discounthptunercredits@mail.com, (19) docs re: decompiling, deconstructing, reverse engineering any HPT software;
(27) corporate records/docs for KJC LLC since 1/1/16; (28) records re: Team Viewer session(s) with Sykes‐Bonnet since
1/2/16; (29‐38) docs, including electronic, re: folders named “Firmware” Firmware Hack”, HP Tuners Decryptor”, “HP
Coned Cable”, “HPT Cracked Software”, “HPT Resources DB2_26_2017”, “KeyGenWindows”, “License”, “:Lic Transfer”,
or “VCM”; (39‐42) docs re: MPVI, any Key Generation Tool, or HPT’s PCM Tools Software, HPT’s PCM Harness; (43) docs
re: payment to KJC LLC since 1/1/16; and (45) payment to Cannata for services provided to Syked ECU since 1/1/16.

Furthermore, with regard to Defendant’s responses to various requests regarding hardware devices to which Cannata
responded by objecting but stated he “would provide a good faith response upon clarification,” Please advise what
clarification is needed. (See (5) “all hardware programming devices and programming device software”; (25‐26)
documents “to develop any hardware device since 1/1/16” and re: the “sale of any hardware device to any third party
since 1/1/16”). These requests are clear and unambiguous and should be responded to.

With regard to the issue of a forensic examination of Mr. Cannata’s computers, phones and electronic storage devices,
please provide suggested third parties to conduct such an examination. This inspection needs to be commenced as soon
as possible, particularly given the fact that we are moving to modify the Scheduling Order by only approximately 60
days.

As discussed, we dispute and deny that the document production provided to date has been properly marked as Highly
Confidential. Please advise whether you intend to remove such designation from any of the documents marked
CAN000001 – CAN000616.

                                                            1
                Case 3:18-cv-00527-LRH-WGC Document 49-1 Filed 12/20/19 Page 3 of 4

Finally, Defendant’s wholesale objections to the following requests are improper. (49‐54) all tax returns, W2s, wW9s;
(55) Balance sheets, P/Ls, financials for KJC LLC; (56‐57) Invoices, POs, billing; (58) PayPal records; (59) Internet service
provider docs showing IP addresses. The documents sought in connection with these requests are relevant and properly
within the scope of permissible discovery.

INTERROGATORIES

With regard to Interrogatory #1, please provide the requested information at this time.

In light of the discovery of Mr. Cannata’s secret email address, Defendant’s answers to Interrogatories 2, 3, 4 and 6 are
clearly false. Please amend.

Similarly, in light of the discovery of Mr. Cannata’s secret email address, Defendant’s answer to Interrogatory 5 is clearly
false. Please amend.

REQUESTS FOR ADMISSION

Once again, in light of the discovery of Mr. Cannata’s secret email address, Defendant’s responses to many of the
requests for admission are clearly false. Please advise if you are going to provided amended Responses to Requests for
Admission.

Please let me know if you are available on Friday or Monday for a meet and confer.

Finally, please let me know when you expect to produce the additional documents which you advised were
forthcoming. Thank you.

Regards,

Andrew




___________________________________________________________

Andrew P. Bleiman, Esq.

2018 Chambers USA: America's Leading Lawyers for Business, Franchise




1363 Shermer Road, Suite 318
Northbrook, Illinois 60062

205 West Randolph Street, Suite 2200
Chicago, Illinois 60606

Tel: 312.206.5162 Cell: 312.420.5568

Fax: 732.219.0625

Web: www.marksklein.com


                                                              2
                 Case 3:18-cv-00527-LRH-WGC Document 49-1 Filed 12/20/19 Page 4 of 4
New Jersey · New York · Chicago · Boca Raton

A proud member of the Northern Illinois Franchise Association. Please visit www.northernilfranchise.org.




____________________________________________________________
This email and any files transmitted with it may contain privileged or confidential information. Use, disclosure, copying or distribution of this message
by anyone other than the intended recipient is strictly prohibited. If you have received this email in error please notify the sender by reply email and
destroy all copies of this message in your possession, custody or control.




                                                                            3
